Exhibit 10.4

FAMILY DOLLAR STORES, INC.

2006 INCENTIVE PLAN

ARTICLE 1

PURPOSE

1.1. GENERAL. The Family Dollar Stores, Inc. 2006 Incentive Plan is designed to
promote the success, and enhance the value, of the Company, by linking the
personal interests of employees, officers, directors and consultants of the
Company or any Affiliate (as defined below) to those of Company stockholders and
by providing such persons with an incentive for outstanding performance. The
Plan is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of employees, officers, directors and
consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent. Accordingly, the Plan
permits the grant of incentive awards from time to time to selected employees,
officers, directors and consultants of the Company and its Affiliates.

ARTICLE 2

DEFINITIONS

2.1. DEFINITIONS. When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section unless a clearly different meaning is required by the context. The
following words and phrases shall have the following meanings:

(a) “Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

(b) “Award” means any Option, Stock Appreciation Right, Restricted Stock Award,
Restricted Stock Unit Award, Deferred Stock Unit Award, Performance Award,
Dividend Equivalent Award, Other Stock-Based Award, Performance-Based Cash
Awards, or any other right or interest relating to Stock or cash, granted to a
Participant under the Plan.

(c) “Award Certificate” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award. Award Certificates may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan.

(d) “Board” means the Board of Directors of the Company.

(e) “Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate,
provided, however that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Certificate, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: (i) gross neglect of duty,
(ii) prolonged absence from duty without the consent of the Company,
(iii) intentionally engaging in any activity that is in conflict with or adverse
to the business, reputation or other interests of the Company, or (iv) willful
misconduct, misfeasance or malfeasance of duty which is reasonably determined to
be detrimental to the Company. With respect to a Participant’s termination of
directorship, “Cause” means an act or failure to act that constitutes cause for
removal of a director under applicable Delaware law. The determination of the
Committee as to the existence of “Cause” shall be conclusive on the Participant
and the Company.

 

1



--------------------------------------------------------------------------------

(f) “Change in Control” unless otherwise determined by the Committee in the
applicable Award Certificate, a “Change in Control” shall be deemed to have
occurred upon any of the following events; provided, however, that the Board
shall at all times prior to the occurrence of any particular event described in
this Section 2.1(f) have the authority to decide, in its sole discretion, that
such event shall be deemed not to constitute a “Change in Control” for purposes
hereof:

(i) individuals who, on the Effective Date, constitute the Board of Directors of
the Company (the “Incumbent Directors”) cease for any reason to constitute at
least a majority of such Board; provided, however, that any person becoming a
director after the Effective Date and whose election or nomination for election
was approved by a vote of at least a majority of the Incumbent Directors then on
the Board shall be an Incumbent Director; provided, further, that no individual
initially elected or nominated as a director of the Company as a result of an
actual or threatened election contest with respect to the election or removal of
directors (“Election Contest”) or other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board (“Proxy
Contest”), including by reason of any agreement intended to avoid or settle any
Election Contest or Proxy Contest, shall be deemed an Incumbent Director; or

(ii) any Person becomes a “beneficial owner” (as defined in Rule 13d-3 under the
1934 Act), directly or indirectly, of either (A) 40% or more of the
then-outstanding shares of common stock of the Company (“Company Common Stock”)
or (B) securities of the Company representing 40% or more of the combined voting
power of the Company’s then outstanding securities eligible to vote for the
election of directors (the “Company Voting Securities”); provided, however, that
for purposes of this subsection (ii), the following acquisitions of Company
Common Stock or Company Voting Securities shall not constitute a Change in
Control: (w) an acquisition directly from the Company, (x) an acquisition by the
Company or a Subsidiary of the Company, (y) an acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary of the Company, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

(iii) the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition, all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in substantially the
same proportions as their ownership, immediately prior to such Reorganization,
Sale or Acquisition, of the outstanding Company Common Stock and the outstanding
Company Voting Securities, as the case may be (any Reorganization, Sale or
Acquisition which satisfies such criterion shall be deemed to be a
“Non-Qualifying Transaction”); or

(iv) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, for any Awards that constitute a nonqualified
deferred compensation plan within the meaning of Section 409A(d) of the Code and
provide for an accelerated payment in connection with a Change in Control,
Change in Control shall have the same meaning as set forth in any regulations,
revenue procedure, revenue rulings or other pronouncements issued by the
Secretary of the United States Treasury pursuant to Section 409A of the Code,
applicable to such plans.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and includes a reference to the underlying final regulations.

(h) “Committee” means the committee of the Board described in Article 4.

(i) “Company” means Family Dollar Stores, Inc., a Delaware corporation, or any
successor

 

2



--------------------------------------------------------------------------------

corporation.

(j) “Covered Employee” means a “covered employee” as defined in Code
Section 162(m)(3).

(k) “Deferred Stock Unit” means a right granted to a Participant under Article
11.

(l) “Director” means any individual who is a member of the Board.

(m) “Disability” or “Disabled” has the same meaning as provided in any long-term
disability plan or policy maintained by the Company or if applicable, most
recently maintained, by the Company or if applicable, an Affiliate (whether or
not the Participant actually participates or receives disability benefits under
such plan or policy); provided, however, that in no event shall a Participant be
deemed Disabled for purposes of the Plan within the six-month period beginning
on the date the Participant commences employment with the Company or an
Affiliate. If the determination of Disability relates to an Incentive Stock
Option, or a Stock Appreciation Right issued in tandem with an Incentive Stock
Option, Disability means “permanent and total disability” as defined in
Section 22(e)(3) of the Code. In the event of a dispute, the determination
whether a Participant is Disabled will be made by the Committee and may be
supported by the advice of a physician competent in the area to which such
Disability relates. Notwithstanding the foregoing, for any Awards that
constitute a nonqualified deferred compensation plan within the meaning of
Section 409A(d) of the Code and provide for an accelerated payment in connection
with any Disability, Disability shall have the same meaning as set forth in any
regulations, revenue procedure, revenue rulings or other pronouncements issued
by the Secretary of the United States Treasury pursuant to Section 409A of the
Code, applicable to such plans.

(n) “Dividend Equivalent” means a right granted to a Participant under Article
12.

(o) “Effective Date” has the meaning assigned such term in Section 3.1.

(p) “Eligible Individual” means an employee, officer, consultant or director of
the Company or any Affiliate.

(q) “Exchange” means the New York Stock Exchange or any other national
securities exchange on which the Stock may from time to time be listed or
traded.

(r) “Fair Market Value” on any date shall be the closing price of the Stock on
such date as reported on the New York Stock Exchange or on such other securities
exchange or reporting system as may be designated by the Committee or, in the
absence of reported sales on such date, on the immediately preceding date on
which sales were reported, or, if it is determined that the fair market value is
not properly reflected by such method, Fair Market Value will be determined in
compliance with Sections 162(m) and 409A of the Code, to the extent applicable,
by such other method as the Committee determines in good faith to be reasonable.

(s) “Good Reason” has the meaning assigned such term in the employment,
severance or similar agreement, if any, between a Participant and the Company or
an Affiliate, provided, however that if there is no such employment, severance
or similar agreement in which such term is defined, and unless otherwise defined
in the applicable Award Certificate, “Good Reason” shall mean any of the
following acts by the Company or an Affiliate, without the consent of the
Participant (in each case, other than an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company or the
Affiliate promptly after receipt of notice thereof given by the Participant):
(i) a reduction by the Company or an Affiliate in the Participant’s base salary;
(ii) a direct or indirect material reduction by the Company or an Affiliate in
the Participant’s aggregate annual and long-term incentive compensation
opportunities, such as through a reduction in target or maximum award
opportunities, a change in the performance goals or formulas for earning awards
resulting in a material increase in the degree of difficulty of achieving target
performance, or similar changes; (iii) a material reduction in the Participant’s
position, duties and responsibilities, assignment to duties inconsistent with
such position or material adverse change in reporting relationships, (iv) with
respect to a Participant who is stationed at the Company’s headquarters in
Charlotte, North Carolina, or in Matthews, North Carolina, the Company or an
Affiliate requiring the Participant, without his or her consent, to be based at
any office or location more than 35 miles from the location at which the
Participant was stationed immediately prior to a Change in Control, or (v) the
continuing material breach by the Company or an Affiliate of any employment
agreement between the Participant and the Company or an Affiliate after the
expiration of any applicable period for cure.

 

3



--------------------------------------------------------------------------------

(t) “Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process.

(u) “Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

(v) “Insider” means an individual who is, on the relevant date, an officer,
director or ten percent (10%) beneficial owner of any class of the Company’s
equity securities that is registered pursuant to Section 12 of the 1934 Act, all
as defined under Section 16 of the 1934 Act and the rules thereunder.

(w) “Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

(x) “Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods. An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

(y) “Other Stock-Based Award” means a right, granted to a Participant under
Article 13, that relates to or is valued by reference to Stock or other Awards
relating to Stock.

(z) “Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

(aa) “Participant” means an Eligible Individual who has been granted an Award
under the Plan; provided that in the case of the death of a Participant, the
term “Participant” refers to a beneficiary designated pursuant to Section 15.5
or the legal guardian or other legal representative acting in a fiduciary
capacity on behalf of the Participant under applicable state law.

(bb) “Performance Award” means Performance Shares, Performance Units or
Performance-Based Cash Awards granted pursuant to Article 9.

(cc) “Performance-Based Cash Award” means a right granted to a Participant under
Article 9 to a cash award to be paid upon achievement of such performance goals
as the Committee establishes with regard to such Award.

(dd) “Performance Share” means any right granted to a Participant under Article
9 to a share to be valued by reference to a designated number of Shares to be
paid upon achievement of such performance goals as the Committee establishes
with regard to such Performance Share.

(ee) “Performance Unit” means a right granted to a Participant under Article 9
to a unit valued by reference to a designated amount of cash or property other
than Shares, to be paid to the Participant in cash or in kind upon achievement
of such performance goals as the Committee establishes with regard to such
Performance Unit.

(ff) “Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

(gg) “Plan” means this Family Dollar Stores, Inc. 2006 Incentive Plan, as
amended or supplemented from time to time.

(hh) “Qualified Performance-Based Award” means, with respect to a Covered
Employee, an Award granted to an officer of the Company that is either
(i) intended to qualify for the Section 162(m) Exemption and is made subject to
performance goals based on Qualified Business Criteria as set forth in
Section 14.2, or (ii) an Option or SAR having an exercise price equal to or
greater than the Fair Market Value of the underlying Stock as of the Grant Date.

 

4



--------------------------------------------------------------------------------

(ii) “Qualified Business Criteria” means one or more of the Business Criteria
listed in Section 14.2 upon which performance goals for certain Qualified
Performance-Based Awards may be established by the Committee.

(jj) “Restricted Stock Award” means Stock granted to a Participant under Article
10 that is subject to certain restrictions and to risk of forfeiture.

(kk) “Restricted Stock Unit Award” means the right granted to a Participant
under Article 10 to receive Shares (or the equivalent value in cash or other
property) in the future, which right is subject to certain restrictions and to
risk of forfeiture.

(ll) “Retirement” means a Participant’s voluntary termination of employment or
consultancy at or after having attained age sixty (60) with at least ten
(10) years of service with the Company or an Affiliate, or such earlier
retirement date as may be approved by the Committee with regard to such
Participant. With respect to a Participant’s termination of service as a
Director, Retirement means the failure to stand for reelection or other
retirement as a Director after a Participant has attained age sixty-five (65) or
such earlier retirement date as may be approved by the Committee with regard to
such Participant.

(mm) “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code or any successor provision thereto.

(nn) “Shares” means shares of the Company’s Stock. If there has been an
adjustment or substitution pursuant to Section 16.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 16.1.

(oo) “Stock” means the $0.10 par value common stock of the Company and such
other securities of the Company as may be substituted for Stock pursuant to
Article 16.

(pp) “Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

(qq) “Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

(rr) “1933 Act” means the Securities Act of 1933, as amended from time to time.

(ss) “1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

ARTICLE 3

EFFECTIVE TERM OF PLAN

3.1. EFFECTIVE DATE. The Plan shall be effective as of the date it is approved
by the stockholders of the Company (the “Effective Date”). Upon the Effective
Date, no further grants shall be made under the Company’s 1989 Non-Qualified
Stock Option Plan. No further grants may be made under this Plan after the 10th
anniversary of the Effective Date.

 

5



--------------------------------------------------------------------------------

ARTICLE 4

ADMINISTRATION

4.1. COMMITTEE. The Plan shall be administered by a Committee appointed by the
Board (consisting of at least two members) or, at the discretion of the Board
from time to time, the Plan may be administered by the Board. Unless otherwise
designated by the Board, the Compensation Committee of the Board shall serve as
the Committee administering the Plan; provided, however, that (i) with respect
to Awards to any Insiders, the Committee shall consist of all of the members of
the Compensation Committee who are “non-employee directors” within the meaning
of Rule 16b-3 adopted under the 1934 Act, and (ii) with respect to Awards
intended to constitute Qualified Performance-Based Awards, the Committee shall
consist of all of the members of the Compensation Committee who are “outside
directors” within the meaning of Section 162(m) of the Code. For purposes of
this Plan, Committee may also mean any individual or committee of individuals
(who need not be Directors) that the Compensation Committee may appoint from
time to time to administer the Plan with respect to Awards to Eligible
Individuals who are not Insiders or Covered Employees, in accordance with and
subject to the requirements of Section 4.3. The Board may reserve to itself any
or all of the authority and responsibility of the Committee under the Plan or
may act as administrator of the Plan for any and all purposes. To the extent the
Board has reserved any authority and responsibility or during any time that the
Board is acting as administrator of the Plan, it shall have all the powers of
the Committee hereunder, and any reference herein to the Committee (other than
in this Section 4.1) shall include the Board. To the extent any action of the
Board under the Plan conflicts with actions taken by the Committee, the actions
of the Board shall control.

4.2. ACTION AND INTERPRETATIONS BY THE COMMITTEE. For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate. The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Certificate and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties. Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

4.3. AUTHORITY OF COMMITTEE. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

(a) Grant Awards;

(b) Designate Participants;

(c) Determine the type or types of Awards to be granted to each Participant;

(d) Determine the number of Awards to be granted and the number of Shares or
dollar amount to which an Award will relate;

(e) Determine the terms and conditions (not inconsistent with the terms of this
Plan) of any Award granted under the Plan, including but not limited to, the
exercise price, grant price, or purchase price, any restrictions or limitations
on the Award, any schedule for lapse of forfeiture restrictions or restrictions
on the exercisability of an Award, and accelerations or waivers thereof, based
in each case on such considerations as the Committee in its sole discretion
determines;

(f) Determine whether, to what extent, and under what circumstances an Award may
be settled in, or the exercise price of an Award may be paid in, cash, Stock,
other Awards, or other property, or an Award may be canceled, forfeited, or
surrendered;

(g) Prescribe the form of each Award Certificate, which need not be identical
for each Participant;

(h) Decide all other matters that must be determined in connection with an
Award;

(i) Establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

(j) Make all other decisions and determinations that may be required under the
Plan or as the

 

6



--------------------------------------------------------------------------------

Committee deems necessary or advisable to administer the Plan;

(k) Amend the Plan or any Award Certificate as provided herein;

(l) Adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any Affiliate may operate, in order to assure the viability
of the benefits of Awards granted to participants located in such other
jurisdictions and to meet the objectives of the Plan; and

(m) Appoint and compensate agents, counsel, auditors or other specialists to aid
it in the discharge of its duties.

Notwithstanding the above, to the extent permitted by applicable law, the
Committee may delegate its authority as identified herein to any individual or
committee of individuals (who need not be Directors), including without
limitation the authority to make Awards to Eligible Individuals who are not
Insiders or Covered Employees. To the extent that the Committee delegates its
authority to make Awards as provided by this Section 4.3, all references in the
Plan to the Committee’s authority to make Awards and determinations with respect
thereto shall be deemed to include the Committee’s delegate. Any such delegate
shall serve at the pleasure of, and may be removed at any time by, the
Committee.

4.4. AWARD CERTIFICATES. Each Award shall be evidenced by an Award Certificate.
Each Award Certificate shall include such provisions, not inconsistent with the
Plan, as may be specified by the Committee.

ARTICLE 5

SHARES SUBJECT TO THE PLAN

5.1. NUMBER OF SHARES. Subject to adjustment as provided in Sections 5.2 and
16.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be (i) Twelve Million
(12,000,000) Shares, plus (ii) any Shares covered by an award made under the
Company’s 1989 Non-Qualified Stock Option Plan prior to the Effective Date that
is canceled, terminates, expires, forfeits or lapses for any reason after the
Effective Date.

5.2. SHARE COUNTING.

(a) To the extent that an Award is canceled, terminates, expires, is forfeited
or lapses for any reason, any unissued Shares from such Award will again be
available for issuance pursuant to Awards granted under the Plan.

(b) Shares subject to Awards settled in cash will again be available for
issuance pursuant to Awards granted under the Plan.

(c) Substitute Awards granted pursuant to Section 15.11 of the Plan shall not
count against the Shares otherwise available for issuance under the Plan under
Section 5.1.

5.3. SOURCE OF SHARES. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market, all as determined by the Chief Financial Officer
of the Company (or the Chief Financial Officer’s designee) from time to time,
unless otherwise determined by the Committee.

5.4. LIMITATIONS ON AWARDS. Notwithstanding any provision in the Plan to the
contrary (but subject to adjustment as provided in Section 16.1):

(a) The maximum number of Shares that may be issued upon exercise of Incentive
Stock Options granted under the Plan shall be 1,000,000.

(b) The maximum number of Shares with respect to one or more Options, SARs,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Performance
Shares or other Stock-Based Awards that may be granted during any one calendar
year under the Plan to any one Participant shall be 500,000.

(d) The aggregate dollar value of any Performance-Based Cash Award or other
cash-based award that may be paid to any one Participant during any one calendar
year under the Plan shall be $3,000,000.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

ELIGIBILITY

6.1. GENERAL. Awards may be granted only to Eligible Individuals, except as
limited for Incentive Stock Options under Section 7.2(g).

ARTICLE 7

STOCK OPTIONS

7.1. GENERAL. The Committee is authorized to grant Options to Participants on
the following terms and conditions:

(a) EXERCISE PRICE. The exercise price per Share under an Option shall be
determined by the Committee; provided, however, that the exercise price of an
Option (other than an Option issued as a substitute Award pursuant to
Section 15.11) shall not be less than the Fair Market Value as of the Grant
Date.

(b) TIME AND CONDITIONS OF EXERCISE. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(d). The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.

(c) PAYMENT. Options shall be exercised by the delivery of a notice of exercise
to the Company, setting forth the number of Shares with respect to which the
Option is to be exercised, accompanied by full payment for the Shares. To be
effective, notice of exercise must be made in accordance with procedures
established by the Company from time to time.

The Option price due upon exercise of any Option shall be payable to the Company
in full either: (i) in cash or its equivalent, or (ii) by tendering previously
acquired Shares having an aggregate Fair Market Value at the time of exercise
equal to the total Option price (provided that the Shares which are tendered
must have been held by the Participant for at least six (6) months prior to
their tender to satisfy the Option price unless such Shares had been acquired by
the Participant on the open market), or (iii) by a combination of (i) and (ii).

As soon as practicable after notification of exercise and full payment, the
Company shall deliver the Shares to the Participant in an appropriate amount
based upon the number of Shares purchased under the Option(s).

Notwithstanding the foregoing, the Committee also may allow (A) cashless
exercises as permitted under Federal Reserve Board’s Regulation T, subject
to applicable securities law restrictions, or (B) exercises by any other means
which the Committee determines to be consistent with the Plan’s purpose and
applicable law.

(d) EXERCISE TERM. In no event may any Option be exercisable for more than ten
years from the Grant Date.

7.2. INCENTIVE STOCK OPTIONS. The terms of any Incentive Stock Options granted
under the Plan must comply with the following additional rules:

(a) EXERCISE PRICE. The exercise price of an Incentive Stock Option shall not be
less than the Fair Market Value as of the Grant Date.

(b) LAPSE OF OPTION. Subject to any earlier termination provision contained in
the Award Certificate, an Incentive Stock Option shall lapse upon the earliest
of the following circumstances; provided, however, that the Committee may, prior
to the lapse of the Incentive Stock Option under the circumstances described in
subsections (3), (4) or (5) below, provide in writing that the Option will
extend until a later date, but if an Option is so extended and is exercised
after the dates specified in subsections (3) and (4) below, it will
automatically become a Nonstatutory Stock Option:

(1) The expiration date set forth in the Award Certificate.

(2) The tenth anniversary of the Grant Date.

(3) Three months after termination of the Participant’s employment with the
Company and

 

8



--------------------------------------------------------------------------------

its Affiliates for any reason other than the Participant’s Disability or death.

(4) One year after termination of the Participant’s employment with the Company
and its Affiliates by reason of the Participant’s Disability.

(5) One year after the Participant’s death if the Participant dies while
employed, or during the three-month period described in paragraph (3) or during
the one-year period described in paragraph (4) and before the Option otherwise
lapses.

Unless the exercisability of the Incentive Stock Option is accelerated as
provided in Article 15, if a Participant exercises an Option after termination
of employment, the Option may be exercised only with respect to the Shares that
were otherwise vested on the Participant’s termination of employment. Upon the
Participant’s death, any exercisable Incentive Stock Options may be exercised by
the Participant’s beneficiary, determined in accordance with Section 15.5.

(c) INDIVIDUAL DOLLAR LIMITATION. The aggregate Fair Market Value (determined as
of the Grant Date) of all Shares with respect to which Incentive Stock Options
(under all plans maintained by the Company) are first exercisable by a
Participant in any calendar year may not exceed $100,000.00.

(d) TEN PERCENT OWNERS. No Incentive Stock Option shall be granted to any
individual who, at the Grant Date, in accordance with Section 424(d) of the
Code, owns stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company or any Parent or Subsidiary unless
the exercise price per share of such Option is at least 110% of the Fair Market
Value per Share at the Grant Date and the Option expires no later than five
years after the Grant Date.

(e) EXPIRATION OF AUTHORITY TO GRANT INCENTIVE STOCK OPTIONS. No Incentive Stock
Option may be granted pursuant to the Plan after the day immediately prior to
the tenth anniversary of the Effective Date of the Plan, or the termination of
the Plan, if earlier.

(f) RIGHT TO EXERCISE. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant or, in the case of the
Participant’s Disability, by the Participant’s guardian or legal representative.

(g) ELIGIBLE GRANTEES. The Committee may not grant an Incentive Stock Option to
a person who is not at the Grant Date an employee of the Company or a Parent or
Subsidiary.

ARTICLE 8

STOCK APPRECIATION RIGHTS

8.1. GRANT OF Stock Appreciation Rights. The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

(a) RIGHT TO PAYMENT. Upon the exercise of a Stock Appreciation Right, the
Participant to whom it is granted, has the right, to receive upon exercise, at
the Committee’s election, either a payment in cash or Shares, equal to the
excess, if any, of:

(1) The Fair Market Value of one Share on the date of exercise; over

(2) The base value of the Stock Appreciation Right as determined by the
Committee, which shall not be less than the Fair Market Value of one Share on
the Grant Date (other than an SAR issued as a substitute Award pursuant to
Section 15.11 or unless the SAR is granted in tandem with an Option after the
Grant Date of the Option, in which case, to the extent permitted under
Section 409A of the Code and the regulations promulgated thereunder, the base
price of the SAR may equal the exercise price of the related Option even if less
than the Fair Market Value of one Share on the Grant Date of the SAR).

 

9



--------------------------------------------------------------------------------

(b) OTHER TERMS. The terms, methods of exercise, methods of settlement, form of
consideration payable in settlement, and any other terms and conditions of any
Stock Appreciation Right shall be determined by the Committee. With respect to a
Stock Appreciation Right, the number of shares to be counted against the share
pool in Section 5.1 above shall be the number of net shares with respect to
which the award is granted.

ARTICLE 9

PERFORMANCE AWARDS

9.1. GRANT OF PERFORMANCE AWARDS. The Committee is authorized to grant
Performance Shares, Performance Units or Performance-Based Cash Awards to
Participants on such terms and conditions as may be selected by the Committee.

9.2. PERFORMANCE GOALS. The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the Committee.
Such performance goals may be described in terms of Company-wide objectives or
in terms of objectives that relate to the performance of the Participant, an
Affiliate or a division, region, department or function within the Company or an
Affiliate. If the Committee determines that a change in the business,
operations, corporate structure or capital structure of the Company or the
manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate. If a Participant is promoted, demoted or transferred to a different
business unit or function during a performance period, the Committee may
determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee. The foregoing two
sentences shall not apply with respect to a Performance Award that is intended
to be a Qualified Performance-Based Award, except to the extent the Committee
exercises such negative discretion as is permitted under applicable law for
purposes of the Section 162(m) Exemption.

9.3. RIGHT TO PAYMENT. The grant of a Performance Share to a Participant will
entitle the Participant to receive at a specified later time a specified number
of Shares, or the equivalent cash value, if the performance goals established by
the Committee are achieved and the other terms and conditions thereof are
satisfied. The grant of a Performance Unit to a Participant will entitle the
Participant to receive at a specified later time a specified dollar value, which
may be settled in cash or other property, including Shares, variable under
conditions specified in the Award, if the performance goals in the Award are
achieved and the other terms and conditions thereof are satisfied. The grant of
a Performance-Based Cash Award to a Participant will entitle the Participant to
receive at a specified later time a specified dollar value in cash variable
under conditions specified in the Award, if the performance goals in the Award
are achieved and the other terms and conditions thereof are satisfied. The
Committee shall set performance goals and other terms or conditions to payment
of the Performance Awards in its discretion which, depending on the extent to
which they are met, will determine the value of the Performance Awards that will
be paid to the Participant.

9.4. OTHER TERMS. The terms, methods of exercise, methods of settlement, form of
consideration payable in settlement, and any other terms and conditions of any
Performance Awards shall be determined by the Committee. For purposes of
determining the number of Shares to be used in payment of a Performance Award
denominated in cash but payable in whole or in part in Shares or Restricted
Stock, the number of Shares to be so paid will be determined by dividing the
cash value of the Award to be so paid by the Fair Market Value of a Share on the
date of determination by the Committee of the amount of the payment under the
Award, or, if the Committee so directs, the date immediately preceding the date
the Award is paid.

ARTICLE 10

RESTRICTED STOCK AND RESTRICTED STOCK UNIT AWARDS

10.1. GRANT OF RESTRICTED STOCK AND RESTRICTED STOCK UNITS. The Committee is
authorized to make Awards of Restricted Stock or Restricted Stock Units to
Participants in such amounts and subject to such terms and conditions as may be
selected by the Committee, subject to Section 5.4.

 

10



--------------------------------------------------------------------------------

10.2. ISSUANCE AND RESTRICTIONS. Restricted Stock or Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions
as the Committee may impose (including, without limitation, limitations on the
right to vote Restricted Stock or the right to receive dividends on the
Restricted Stock or dividend equivalents on the Restricted Stock Units) covering
a period of time specified by the Committee (the “Restriction Period”). These
restrictions may lapse separately or in combination at such times, under such
circumstances, in such installments, upon the satisfaction of performance goals
or otherwise, as the Committee determines at the time of the grant of the Award
or thereafter. Except as otherwise provided in an Award Certificate, the
Participant shall have all of the rights of a stockholder with respect to the
Restricted Stock, and the Participant shall have none of the rights of a
stockholder with respect to Restricted Stock Units until such time as Shares of
Stock are paid in settlement of the Restricted Stock Units.

10.3. FORFEITURE. Except as provided in an Award Certificate or otherwise
determined by the Committee at the time of the grant of the Award or thereafter,
immediately after termination of the Participant’s employment or other service
relationship with the Company and its Affiliates during the applicable
Restriction Period or upon failure to satisfy a performance goal during the
applicable Restriction Period, Restricted Stock or Restricted Stock Units that
are at that time subject to restrictions shall be forfeited.

10.4. DELIVERY OF RESTRICTED STOCK. Shares of Restricted Stock shall be
delivered to the Participant at the time of grant either by book-entry
registration or by delivering to the Participant, or a custodian or escrow agent
(including, without limitation, the Company or one or more of its employees)
designated by the Committee, a stock certificate or certificates registered in
the name of the Participant. If physical certificates representing shares of
Restricted Stock are registered in the name of the Participant, such
certificates must bear an appropriate legend referring to the terms, conditions,
and restrictions applicable to such Restricted Stock.

ARTICLE 11

DEFERRED STOCK UNITS

11.1. GRANT OF DEFERRED STOCK UNITS. The Committee is authorized to grant
Deferred Stock Units to Participants subject to such terms and conditions as may
be selected by the Committee. Deferred Stock Units shall entitle the Participant
to receive Shares of Stock (or the equivalent value in cash or other property if
so determined by the Committee) at a future time as determined by the Committee,
or as determined by the Participant within guidelines established by the
Committee in the case of voluntary deferral elections.

ARTICLE 12

DIVIDEND AND INTEREST EQUIVALENTS

12.1. GRANT OF DIVIDEND EQUIVALENTS. The Committee is authorized to grant
Dividend Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Dividend Equivalents shall entitle the Participant
to receive payments equal in value to the cash dividends that would have been
paid with respect to all or a portion of the number of Shares subject to any
Award, if such Shares had been outstanding, as determined by the Committee. The
Committee may provide that Dividend Equivalents be paid or distributed when
accrued or be deemed to have been reinvested in additional Shares or units
equivalent to Shares, or otherwise reinvested.

12.2 GRANT OF INTEREST EQUIVALENTS. The Committee is authorized to grant
Interest Equivalents to Participants subject to such terms and conditions as may
be selected by the Committee. Interest Equivalents shall entitle the Participant
to receive payments equal to a stated rate of return on the value of an
outstanding Award, as determined by the Committee. The Committee may provide
that Interest Equivalents be paid or distributed when accrued or be deemed to
have been reinvested in additional Shares or units equivalent to Shares, or
otherwise reinvested.

 

11



--------------------------------------------------------------------------------

ARTICLE 13

STOCK OR OTHER STOCK-BASED AWARDS

13.1. GRANT OF STOCK OR OTHER STOCK-BASED AWARDS. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that are payable in, valued in whole or in part by reference to, or
otherwise based on or related to Shares or other property, as deemed by the
Committee to be consistent with the purposes of the Plan, including without
limitation Shares awarded purely as a “bonus” and not subject to any
restrictions or conditions, convertible or exchangeable debt securities, other
rights convertible or exchangeable into Shares, and Awards valued by reference
to book value of Shares or the value of securities of or the performance of
specified Parents or Affiliates (“Other Stock-Based Awards”). Such Other
Stock-Based Awards shall also be available as a form of payment in the
settlement of other Awards granted under the Plan. The Committee shall determine
the terms and conditions of such Other Stock-Based Awards.

ARTICLE 14

QUALIFIED PERFORMANCE-BASED AWARDS

14.1. OPTIONS AND STOCK APPRECIATION RIGHTS. The provisions of the Plan are
intended to ensure that all Options and Stock Appreciation Rights granted
hereunder to any Covered Employee shall qualify for the Section 162(m)
Exemption.

14.2. OTHER AWARDS. When granting an Award other than an Option or a Stock
Appreciation Right, the Committee may designate such Award as a Qualified
Performance-Based Award, based upon a determination that the recipient is or may
be a Covered Employee with respect to such Award, and the Committee wishes such
Award to qualify for the Section 162(m) Exemption. If an Award is so designated,
the Committee shall establish performance goals for such Award within the time
period prescribed by Section 162(m) of the Code based on one or more of the
following Qualified Business Criteria, which may be expressed in terms of
Company-wide objectives or in terms of objectives that relate to the performance
of an Affiliate or a division, region, department, function or combination
thereof within the Company or an Affiliate:

 

  •  

Revenue

 

  •  

Sales

 

  •  

Profit (net profit, gross profit, operating profit, economic profit, profit
margins or other corporate profit measures)

 

  •  

Earnings on a pre-tax or post-tax basis (EBIT, EBITDA, earnings per share,
earnings growth or other corporate earnings measures)

 

  •  

Net income (before or after taxes, operating income or other income measures)

 

  •  

Cash (cash flow, cash generation or other cash measures)

 

  •  

Stock price or performance

 

  •  

Total stockholder return (stock price appreciation plus reinvested dividends
divided by beginning share price or other measures of return)

 

  •  

Financial return measures (including, but not limited to, dividends, return on
assets, capital, equity, or sales, and cash flow return on assets, capital,
equity, or sales);

 

  •  

Market share measures

 

  •  

Improvements in capital structure

 

  •  

Expenses (operating expense, expense management, expense ratio, expense
efficiency ratios or other expense measures)

 

  •  

Business expansion or consolidation (acquisitions and divestitures)

 

  •  

Internal rate of return or increase in net present value

 

  •  

Working capital targets relating to inventory and/or accounts receivable

 

  •  

Planning accuracy (as measured by comparing planned results to actual results)

 

  •  

Productivity improvement

 

  •  

Inventory measures (turns, reduction, shrink)

 

  •  

Customer relations (count, frequency, size of basket, attitude)

 

  •  

Compliance goals (employee turnover, social goals, diversity goals, safety
programs, regulatory or legal compliance)

 

  •  

Goals relating to business expansion, acquisitions and divestitures.

 

12



--------------------------------------------------------------------------------

Performance goals with respect to the foregoing Qualified Business Criteria may
be specified in absolute terms, in percentages, or in terms of growth from
period to period or growth rates over time, as well as measured relative to an
established or specially-created performance index of Company competitors or
peers. Any member of a specially-created performance index that undergoes a
corporate event or transaction of a kind described in Article 16 or that files a
petition for bankruptcy during a measurement period shall be disregarded from
and after such event, unless the Committee determines not to disregard such
entity or to make some other adjustment to measuring the performance index and
the effect of such Committee determination is to reduce the amount payable under
any affected Qualified Performance-Based Award. Performance goals need not be
based upon an increase or positive result under a business criterion and could
include, for example, the maintenance of the status quo or the limitation of
economic losses (measured, in each case, by reference to a specific business
criterion). Notwithstanding anything herein to the contrary, the Committee may
exercise, with respect to such Qualified Business Criteria and related
performance goals, such negative discretion as is permitted under applicable law
for purposes of the Section 162(m) Exemption.

14.3. PERFORMANCE GOALS. Each Qualified Performance-Based Award (other than a
market-priced Option or SAR) shall be earned, vested and payable (as applicable)
only upon the achievement of performance goals established by the Committee
based upon one or more of the Qualified Business Criteria, together with the
satisfaction of any other conditions, such as continued employment, as the
Committee may determine to be appropriate; provided, however, that the Committee
may provide, either in connection with the grant thereof or by amendment
thereafter, that achievement of such performance goals will be waived upon the
death or Disability of the Participant, or upon a Change in Control. Performance
periods established by the Committee for any such Qualified Performance-Based
Award may be as short as three months and may be any longer period. In addition,
the Committee may reserve the right, in connection with the grant of a Qualified
Performance-Based Award, to exercise negative discretion to determine that the
portion of such Award actually earned, vested and/or payable (as applicable)
shall be less than the portion that would be earned, vested and/or payable based
solely upon application of the applicable performance goals.

14.4. INCLUSIONS AND EXCLUSIONS FROM PERFORMANCE CRITERIA. The Committee may
determine prospectively, at the time that goals under this Article 14 are
established, whether or not to adjust any such goals during or after the fiscal
year period to take into consideration and/or mitigate the unbudgeted impact of
unusual or non-recurring gains and losses, accounting changes, acquisitions,
dispositions, divestitures, and/or “extraordinary items” within the meaning of
generally accepted accounting principles (“non-recurring items”), or if such
non-recurring items were not foreseen or were not quantifiable at the time such
goals were established, upon the occurrence of such non-recurring items,
including any of the following that occur during a fiscal year period: (a) asset
write-downs or impairment charges; (b) litigation or claim costs, judgments or
settlements; (c) the effect of changes in tax laws, accounting principles or
other laws or provisions affecting reported results; (d) restatements occurring
as a result of errors that arise from events other than fraud or failures in
performance; (e) accruals for reorganization and restructuring programs;
(f) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year; (g) acquisitions or divestitures; and
(h) foreign exchange gains and losses.

14.5. CERTIFICATION OF PERFORMANCE GOALS. Any payment of a Qualified
Performance-Based Award granted with performance goals pursuant to Section 14.3
above shall be conditioned on the written certification of the Committee in each
case that the performance goals and any other material conditions were
satisfied. Except as specifically provided in Section 14.3, no Qualified
Performance-Based Award held by a Covered Employee or by an employee who in the
reasonable judgment of the Committee may be a Covered Employee on the date of
payment, may be amended, nor may the Committee exercise any discretionary
authority it may otherwise have under the Plan with respect to a Qualified
Performance-Based Award under the Plan, in any manner to waive the achievement
of the applicable performance goal based on Qualified Business Criteria or to
increase the amount payable pursuant thereto or the value thereof, or otherwise
in a manner that would cause the Qualified Performance-Based Award to cease to
qualify for the Section 162(m) Exemption.

ARTICLE 15

PROVISIONS APPLICABLE TO AWARDS

15.1. STAND-ALONE AND TANDEM AWARDS. Awards granted under the Plan may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, any other Award granted under the Plan. Subject to Section 17.2,
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.

15.2. TERM OF AWARD. The term of each Award shall be for the period as
determined by the Committee,

 

13



--------------------------------------------------------------------------------

provided that in no event shall the term of any Option or a Stock Appreciation
Right exceed a period of ten years from its Grant Date (or, if Section 7.2(d)
applies, five years from its Grant Date).

15.3. FORM OF PAYMENT FOR AWARDS. Subject to the terms of the Plan and any
applicable law (including, but not limited Section 409A of the Code and the
regulations promulgated thereunder) or Award Certificate, payments or transfers
to be made by the Company or an Affiliate on the grant or exercise of an Award
may be made in such form as the Committee determines at or after the Grant Date,
including without limitation, cash, Stock, other Awards, or other property, or
any combination, and may be made in a single payment or transfer, in
installments, or on a deferred basis, in each case determined in accordance with
rules adopted by, and at the discretion of, the Committee.

15.4. LIMITS ON TRANSFER. No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate. No unexercised or restricted Award
shall be assignable or transferable by a Participant other than by will or the
laws of descent and distribution; provided, however, that the Committee may (but
need not) permit other transfers where the Committee concludes that such
transferability (i) does not result in accelerated taxation, (ii) does not cause
any Option intended to be an Incentive Stock Option to fail to be described in
Code Section 422(b), and (iii) is otherwise appropriate and desirable, taking
into account any factors deemed relevant, including without limitation, state or
federal tax or securities laws applicable to transferable Awards. Any purported
transfer in violation of this Section 15.4 shall be null and void.

15.5. BENEFICIARIES. Notwithstanding Section 15.4, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Certificate applicable to the
Participant, except to the extent the Plan and Award Certificate otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee. If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s surviving spouse or, in
the absence of a surviving spouse, to the Participant’s estate. Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Company.

15.6. STOCK CERTIFICATES. All Stock issuable under the Plan is subject to any
stop-transfer orders and other restrictions as the Committee deems necessary or
advisable to comply with federal or state securities laws, rules and regulations
and the rules of any national securities exchange or automated quotation system
on which the Stock is listed, quoted, or traded. The Committee may place legends
on any Stock certificate or issue instructions to the transfer agent to
reference restrictions applicable to the Stock.

15.7. EFFECT OF A CHANGE IN CONTROL. The provisions of this Section 15.7 shall
apply in the case of a Change in Control, unless otherwise provided in the Award
Certificate or any special Plan document or separate agreement with a
Participant governing an Award.

(a) Awards not Assumed or Substituted by Surviving Entity. Upon the occurrence
of a Change in Control, and except with respect to any Awards assumed by the
Surviving Entity or otherwise equitably converted or substituted in connection
with the Change in Control in a manner approved by the Committee or the Board:
(i) outstanding Options, SARs, and other Awards in the nature of rights that may
be exercised shall become fully exercisable and shall remain exercisable for
their full term, (ii) time-based vesting restrictions on outstanding Awards
shall lapse, and (iii) the target payout opportunities attainable under
outstanding performance-based Awards shall be deemed to have been fully earned
as of the effective date of the Change in Control based upon the greater of:
(A) an assumed achievement of all relevant performance goals at the “target”
level, or (B) the actual level of achievement of all relevant performance goals
against target as of the Company’s fiscal quarter end preceding the Change in
Control, and, in either such case, there shall be a prorata payout to
Participants within thirty (30) days following the Change in Control based upon
the length of time within the performance period that has elapsed prior to the
Change in Control. Any Awards shall thereafter continue or lapse in accordance
with the other provisions of the Plan and the Award Certificate. To the extent
that this provision causes Incentive Stock Options to exceed the dollar
limitation set forth in Section 7.2(b), the excess Options shall be deemed to be
Nonstatutory Stock Options.

 

14



--------------------------------------------------------------------------------

(b) Awards Assumed or Substituted by Surviving Entity. With respect to Awards
assumed by the Surviving Entity or otherwise equitably converted or substituted
in connection with a Change in Control, unless the Award Certificate expressly
provides otherwise: if within two years after the effective date of the Change
in Control, a Participant’s employment is terminated without Cause or the
Participant resigns for Good Reason, then (i) all of that Participant’s
outstanding Options, SARs and other Awards in the nature of rights that may be
exercised shall become fully exercisable and shall remain exercisable for their
full term, (ii) all time-based vesting restrictions outstanding Awards shall
lapse, and (iii) the target payout opportunities attainable under all
outstanding of that Participant’s performance-based Awards shall be deemed to
have been fully earned as of the date of termination based upon the great of:
(A) an assumed achievement of all relevant performance goals at the “target”
level, or (B) the actual level of achievement of all relevant performance goals
against target as of the Company’s fiscal quarter end preceding the Change in
Control, and, in either such case, there shall be a prorata payout to such
Participant within thirty (30) days following the date of termination of
employment based upon the length of time within the performance period that has
elapsed prior to the date of termination of employment. Any Awards shall
thereafter continue or lapse in accordance with the other provisions of the Plan
and the Award Certificate. To the extent that this provision causes Incentive
Stock Options to exceed the dollar limitation set forth in Section 7.2(b), the
excess Options shall be deemed to be Nonstatutory Stock Options.

(c) For purposes of Section 15.7 (a) and (b), “target” shall mean the amount of
the performance-based Award initially granted to a Participant as a “target”
amount to be awarded subject to adjustment pursuant to the terms and conditions
of the Award.

15.8. DISCRETIONARY ACCELERATION. Regardless of whether an event has occurred as
described in Section 15.7 above, and subject to Article 14 as to Qualified
Performance-Based Awards, the Committee may in its sole discretion at any time
determine that, upon the termination of service of a Participant, or the
occurrence of a Change in Control, all or a portion of such Participant’s
Options, SARs and other Awards in the nature of rights that may be exercised
shall become fully or partially exercisable, that all or a part of the
restrictions on all or a portion of the Participant’s outstanding Awards shall
lapse, and/or that any performance-based criteria with respect to any Awards
held by that Participant shall be deemed to be wholly or partially satisfied, in
each case, as of such date as the Committee may, in its sole discretion,
declare. The Committee may discriminate among Participants and among Awards
granted to a Participant in exercising its discretion pursuant to this
Section 15.8.

15.9. TERMINATION OF EMPLOYMENT. The Committee shall be entitled to make such
rules, regulations, and determinations as it deems appropriate under this Plan
in respect of any leave of absence taken by an employee or any other change in
employment status, such as a change from full time employment to a consulting
relationship, of an employee relative to an Award. Without limiting the
foregoing, the Committee shall be entitled to determine (i) whether or not any
such leave of absence or other change in employment status, including the
receipt of continuing payments provided pursuant to a written severance or
employment agreement, shall constitute a termination of employment within the
meaning of this Plan and (ii) the impact, if any, of any such leave of absence
or other change in employment status on Awards under this Plan therefore made to
any employee who takes such leave of absence or otherwise changes his or her
employment status. To the extent that this provision causes Incentive Stock
Options to extend beyond three months from the date a Participant is deemed to
cease to be an employee of the Company, a Parent or Subsidiary for purposes of
Sections 424(e) and 424(f) of the Code, the Options held by such Participant
shall be deemed to be Nonstatutory Stock Options.

15.10. FORFEITURE EVENTS. The Committee may specify in an Award Certificate that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events. Such events may include, but are not
limited to, termination of employment for Cause, violation of material Company
or Affiliate policies, breach of non-competition, confidentiality or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company or
any Affiliate.

15.11. SUBSTITUTE AWARDS. The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation. The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

15



--------------------------------------------------------------------------------

ARTICLE 16

CHANGES IN CAPITAL STRUCTURE

16.1. GENERAL. In the event of a corporate event or transaction involving the
Company (including, without limitation, any stock dividend, stock split,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination or exchange of shares), the
authorization limits under Section 5.1 and 5.4 shall be adjusted
proportionately, and the Committee may adjust the Plan and Awards to preserve
the benefits or potential benefits of the Awards. Action by the Committee may
include: (i) adjustment of the number and kind of shares which may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable. In addition, upon the occurrence or in anticipation of such an event,
the Committee may, in its sole discretion, provide (i) that Awards will be
settled in cash rather than Stock, (ii) that Awards will become immediately
vested and exercisable and will expire after a designated period of time to the
extent not then exercised, (iii) that Awards will be assumed by another party to
a transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, consistent with Code
Section 162(m) where applicable, or (vi) any combination of the foregoing. The
Committee’s determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated. Without
limiting the foregoing, in the event of a subdivision of the outstanding Stock
(stock-split), a declaration of a dividend payable in Shares, or a combination
or consolidation of the outstanding Stock into a lesser number of Shares, the
authorization limits under Section 5.1 and 5.4 shall automatically be adjusted
proportionately, and the Shares then subject to each Award shall automatically
be adjusted proportionately without any change in the aggregate purchase price
therefore. To the extent that any adjustments made pursuant to this Article 16
cause Incentive Stock Options to cease to qualify as Incentive Stock Options,
such Options shall be deemed to be Nonstatutory Stock Options.

ARTICLE 17

AMENDMENT, MODIFICATION AND TERMINATION

17.1. AMENDMENT, MODIFICATION AND TERMINATION.

(a) The Board or the Committee may, at any time and from time to time, amend,
modify or terminate the Plan without stockholder approval; provided, however,
that if an amendment to the Plan would, in the reasonable opinion of the Board
or the Committee, either (i) materially increase the number of Shares available
under the Plan, (ii) expand the types of awards under the Plan, (iii) materially
expand the class of participants eligible to participate in the Plan,
(iv) materially extend the term of the Plan, or (v) otherwise constitute a
material change requiring stockholder approval under applicable laws or the
applicable listing or other requirements of an Exchange, then such amendment
shall be subject to stockholder approval; and provided, further, that the Board
or Committee may condition any amendment or modification on the approval of
stockholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable to (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.

(b) No termination, amendment, or modification of the Plan shall adversely
affect any Award previously granted under the Plan, without the written consent
of the Participant affected thereby. An outstanding Award shall not be deemed to
be “adversely affected” by a Plan amendment if such amendment would not reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
(with the per-share value of an Option or Stock Appreciation Right for this
purpose being calculated as the excess, if any, of the Fair Market Value as of
the date of such amendment over the exercise price or base value of such Award).

(c) Notwithstanding the foregoing, the Company reserves the right to amend the
Plan or any Award granted under the Plan, by action of the Board or the
Committee, without the consent of any affected Participant, to the extent deemed
necessary or appropriate for purposes of maintaining compliance with
Section 409A of the Code and the regulations promulgated thereunder.

 

16



--------------------------------------------------------------------------------

17.2. AWARDS PREVIOUSLY GRANTED. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

(a) Subject to the terms of the applicable Award Certificate, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or Stock Appreciation
Right for this purpose being calculated as the excess, if any, of the Fair
Market Value as of the date of such amendment or termination over the exercise
or base price of such Award);

(b) The original term of an Option may not be extended without the prior
approval of the stockholders of the Company; and

(c) Except as otherwise provided in Article 16, the exercise price of an Option
may not be reduced, directly or indirectly, without the prior approval of the
stockholders of the Company.

ARTICLE 18

GENERAL PROVISIONS

18.1. NO RIGHTS TO AWARDS; NON-UNIFORM DETERMINATIONS. No Participant or any
Eligible Individual shall have any claim to be granted any Award under the Plan.
Neither the Company, its Affiliates nor the Committee is obligated to treat
Participants or Eligible Individuals uniformly, and determinations made under
the Plan may be made by the Committee selectively among Eligible Individuals who
receive, or are eligible to receive, Awards (whether or not such Eligible
Individuals are similarly situated).

18.2. NO STOCKHOLDER RIGHTS. No Award gives a Participant any of the rights of a
stockholder of the Company unless and until Shares are in fact issued to such
Participant in connection with the Award.

18.3. WITHHOLDING. The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan or an Award. If Shares are permitted to be surrendered to the Company
to satisfy tax obligations in excess of the minimum tax withholding obligation,
such Shares must have been held by the Participant as fully vested shares for
such period of time, if any, as necessary to avoid the recognition of an expense
under generally accepted accounting principles. The Company shall have the
authority to require a Participant to remit cash to the Company in lieu of the
surrender of Shares for tax withholding obligations if the surrender of Shares
in satisfaction of such withholding obligations would result in the Company’s
recognition of expense under generally accepted accounting principles. With
respect to withholding required upon any taxable event under the Plan, the
Committee may, at the time the Award is granted or thereafter, require or permit
that any such withholding requirement be satisfied, in whole or in part, by
withholding from the Award Shares having a Fair Market Value on the date of
withholding equal to the minimum amount (and not any greater amount) required to
be withheld for tax purposes.

18.4. NO RIGHT TO CONTINUED SERVICE. Nothing in the Plan, any Award Certificate
or any other document or statement made with respect to the Plan, shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate any Participant’s employment or status as an officer, director or
consultant at any time, nor confer upon any Participant any right to continue as
an employee, officer, director or consultant of the Company or any Affiliate,
whether for the duration of a Participant’s Award or otherwise.

18.5. UNFUNDED STATUS OF AWARDS. The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Certificate shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate. This Plan is not
intended to be subject to ERISA.

18.6. RELATIONSHIP TO OTHER BENEFITS. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless specifically provided otherwise in such other plan.

18.7. TITLES AND HEADINGS. The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

17



--------------------------------------------------------------------------------

18.8. GENDER AND NUMBER. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

18.9. FRACTIONAL SHARES. No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

18.10. GOVERNMENT AND OTHER REGULATIONS.

(a) Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

(b) Notwithstanding any other provision of the Plan, if at any time the
Committee shall determine that the registration, listing or qualification of the
Shares covered by an Award upon any Exchange or under any foreign, federal,
state or local law or practice, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the granting of such Award or the purchase or receipt of Shares
thereunder, no Shares may be purchased, delivered or received pursuant to such
Award unless and until such registration, listing, qualification, consent or
approval shall have been effected or obtained free of any condition not
acceptable to the Committee. Any Participant receiving or purchasing Shares
pursuant to an Award shall make such representations and agreements and furnish
such information as the Committee may request to assure compliance with the
foregoing or any other applicable legal requirements. The Company shall not be
required to issue or deliver any certificate or certificates for Shares under
the Plan prior to the Committee’s determination that all related requirements
have been fulfilled. The Company shall in no event be obligated to register any
securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

18.11. GOVERNING LAW. To the extent not governed by federal law, the Plan and
all Award Certificates shall be construed in accordance with and governed by the
laws of the State of Delaware.

18.12. ADDITIONAL PROVISIONS. Each Award Certificate may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

18.13. NO LIMITATIONS ON RIGHTS OF COMPANY. The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets. The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person. If the Committee so directs, the Company
may issue or transfer Shares to an Affiliate, for such lawful consideration as
the Committee may specify, upon the condition or understanding that the
Affiliate will transfer such Shares to a Participant in accordance with the
terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

18.14. INDEMNIFICATION. Each person who is or shall have been a member of the
Committee, or of the Board, or an officer of the Company to whom authority was
delegated in accordance with Article 4 shall be indemnified and held harmless by
the Company against and from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action taken or
failure to act under the Plan and against and from any and all amounts paid by
him or her in settlement thereof, with the Company’s approval, or paid by him or
her in satisfaction of any judgment in any such action, suit, or proceeding
against him or her, provided he or she shall give the Company an opportunity, at
its own expense, to handle and defend the same before he or she undertakes to
handle and defend it on his or her own behalf, unless such loss, cost,
liability, or expense is a result of his or her own willful misconduct or except
as expressly provided by statute. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

18.15. FOREIGN PARTICIPANTS. In order to facilitate the granting of Awards to
Eligible Individuals who are

 

18



--------------------------------------------------------------------------------

foreign nationals or who are employed outside of the United States of America,
the Committee may provide for such special terms and conditions, including
without limitation substitutes for Awards, as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. The Committee may approve any supplements to, or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate for the purposes of this Section 18.16 without thereby affecting
the terms of this Plan as in effect for any other purpose, and the Secretary or
other appropriate officer of the Company may certify any such documents as
having been approved and adopted pursuant to properly delegated authority;
provided, that no such supplements, amendments, restatements or alternative
versions shall include any provisions that are inconsistent with the spirit of
this Plan, as then in effect. Participants subject to the laws of a foreign
jurisdiction may request copies of, or the right to view, any materials that are
required to be provided by the Company pursuant to the laws of such
jurisdiction.

18.16. NOTICE. Except as otherwise provided in this Plan, any notice which
either the Company or a Participant may be required or permitted to give shall
be in writing and may be delivered personally, by intraoffice mail, by fax, by
electronic mail or other electronic means, or via a postal service, postage
prepaid, to such electronic mail or postal address and directed to such person
as the Company may notify Participants from time to time; and to the Participant
at the Participant’s electronic mail or postal address as shown on the records
of the Company from time to time, or at such other electronic mail or postal
address as the Participant, by notice to the Company, may designate in writing
from time to time.

18.17. INUREMENT OF RIGHTS AND OBLIGATIONS. The rights and obligations under
this Plan and any related documents shall inure to the benefit of, and shall be
binding upon, the Company, its successors and assigns, and the Participants and
their beneficiaries.

18.18. COSTS AND EXPENSES. Except as otherwise provided herein, the costs and
expenses of administering this Plan shall be borne by the Company, and shall not
be charged to any Award nor to any Participant receiving an Award. Costs and
expenses associated with the redemption or exercise of any Award under this
Plan, including, but not limited to, commissions charged by any agent of the
Company, may be charged to the Participant.

18.19. COMPLIANCE WITH CODE SECTION 409A. The Plan is intended to comply with
Code Section 409A. Notwithstanding any provision of the Plan to the contrary,
the Plan shall be interpreted, operated and administered consistent with this
intent.

18.20. ARBITRATION. All claims, disputes and controversies arising out of or in
any way related to this Plan or any Award hereunder, including any claim,
dispute or controversy relating to the validity or enforceability of this Plan
or any Award, shall be resolved by binding arbitration administered by the
American Arbitration Association pursuant to the Commercial Arbitration Rules of
the American Arbitration Association in effect as of the time that the dispute,
claim or controversy is submitted for resolution. Arbitration hearings shall be
held in Charlotte, North Carolina, and judgment upon any award may be entered by
any court having jurisdiction. The costs of arbitration, including the fees and
expenses of the arbitrator, shall be shared equally by the parties unless
otherwise required by law or directed by the arbitrator in his or her award.
Each party shall be responsible for paying its or his own attorneys’ fees unless
the arbitrator orders otherwise in compliance with governing law. All aspects of
the arbitration process, including the demand for arbitration, the hearing, and
the record of the proceeding, are confidential and shall not be open to or
disclosed to any third party or the public, unless required by law, including
judicial or administrative process, or in connection with a regulatory inquiry,
investigation or proceeding.

 

19